      Case 1:19-cv-02276-AJN-KHP Document 109 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  INV Accelerator, LLC,

                          Plaintiff,
                                                                    19-cv-2276 (AJN)
                  –v–
                                                                         ORDER
  Vested Interest Co., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

       In light of the stay granted by Judge Parker, the case management conference scheduled

for August 7, 2020 is hereby adjourned sine die. Once the deadline for fact discovery is reset,

the case management conference will be rescheduled.

       SO ORDERED.

             25 2020
Dated: June _____,
        New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
